Citation Nr: 0709125	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  02-06 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to a higher initial evaluation for stenosing 
tenosynovitis of the left long (third) finger, evaluated as 
10 percent for the period from April 27, 2000 to January 25, 
2002; and together with tenosynovitis of the left index 
(second) finger as 20 percent disabling since January 25, 
2002. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to January 
1984, with subsequent reserve service, including active duty 
training (ACDUTRA) from April 15, 2000 to April 26, 2000.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision, issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which granted service connection 
for stenosing tenosynovitis of the left long finger and 
assigned an initial noncompensable evaluation, effective 
April 27, 2000.

By a September 2005 rating action, the RO implemented a July 
2005 decision of the Board, which awarded service connection 
for tenosynovitis, residuals of an injury to the left index 
(second) finger, and assigned an initial noncompensable 
rating, effective January 25, 2002.  In November 2005, the 
veteran expressed disagreement with the initial 
noncompensable rating.  In June 2006, the Board remanded that 
issue for issuance of a statement of the case. 

In an October 2006 rating action, the Appeals Management 
Center (AMC) combined the stenosing tenosynovitis of the left 
index (second) finger with the service-connected long (third) 
finger, and assigned an initial 20 percent evaluation 
effective from January 25, 2002, the date service connection 
was established for residuals of an injury to the second 
index finger.  The initial 10 percent disability rating for 
stenosing tenosynovitis of the left long (third) finger was 
affirmed for the period from April 27, 2000 to January 25, 
2002.  

In October 2006, the AMC issued a statement of the case that 
addressed the issue of entitlement to an initial compensable 
evaluation for tenosynovitis residuals of an injury to the 
left index (second) finger.  The RO informed the veteran of 
their decision to combine the service-connected stenosing 
tenosynovigis of the left index (second) finger, originally 
evaluated as noncompensably disabling, with the service-
connected long (third) finger, and the assignment of an 
initial 20 percent evaluation effective from January 25, 
2002.  

The veteran's representative listed the left index finger 
disability as a separate issue on appeal in presentation to 
the Board in February 2007.  Neither the veteran nor his 
representative, however, has submitted a substantive appeal 
(Form 9) regarding the left index (second) finger issue, and 
the RO has not certified the issue as being on appeal.  Thus, 
the Board will not take jurisdiction over that issue per se.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.302 (2006).  The Board will, however, discuss the left 
index finger disability as necessary to evaluate the left 
long finger disability.


FINDINGS OF FACT

1.  The veteran is right hand dominant.

2.  For the period from April 27, 2000 to January 24, 2002, 
the service-connected stenosing tenosynovitis of the left 
long (third) finger is manifested by subjective complaints of 
pain and an inability to grasp objects; evidence of 
metacarpal resection (more than one-half the bone lost) of 
the left third finger or actual ankylosis of any joint of the 
long finger is not demonstrated. 

3.  For the period since January 25, 2005, the veteran was 
able to bring the left finger to within 8 mm. of the 
transverse fold of the palm without actual ankylosis of any 
joint or amputation.


CONCLUSIONS OF LAW

1.  For the period from April 27, 2000 to January 24, 2002, 
criteria for a rating in excess of 10 percent for the 
veteran's service-connected stenosing tenosynovitis of the 
left long (third) finger have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5226, 5154 (2001).

2.  For the period since January 25, 2002, the criteria for a 
rating in excess of 20 percent for stenosing tenosynovitis of 
the left index and long fingers have not been met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5146, 5219, 5223, 
5226, 5229, 5154 (2001 & 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice 
must inform the claimant of any information and evidence (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pellegrini v. Principi, 18 Vet. App. 112 (2004).  

VA has satisfied the notification requirements of the VCAA.  
In this regard, in an April 2001 evidence development letter, 
VA gave the veteran notice of the evidence necessary to 
substantiate his claim on appeal.  The letter also advised 
the veteran of what evidence he was responsible for providing 
and what evidence VA would undertake to obtain.

The April 2001 notice required by the VCAA was provided 
before the RO adjudicated the veteran's claim in November 
2001.  Pellegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) applied to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

With regards to the veteran's claim of entitlement to an 
initial rating in excess of 10 percent for stenosing 
tenosynovitis of the left long (third) finger for the period 
from April 27, 2000 to January 25, 2002, in Dingess, the 
Court held that once service connection is granted the claim 
is substantiated, and further notice as to the rating or 
effective date elements is not required.  Dingess v. 
Nicholson, slip op. at 15 (In cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service- 
connection claim has been more than substantiated--it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled).

Regarding VA's duty to assist the veteran with his claim all 
pertinent and identified records have been obtained.  He has 
also been afforded necessary examinations.  

Accordingly, the Board finds that there is no further 
assistance that would be reasonably likely to substantiate 
the claim on appeal.

II.  Pertinent laws and regulations-in general

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating. 38 C.F.R. § 
4.7.   After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations. 
See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589 (1995).  Where entitlement to compensation already 
has been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. at 58.  
However, where, as here, the question for consideration is 
the propriety of the initial evaluation assigned, evaluation 
of the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), is required. 
See Fenderson v. West, 12 Vet. App. at 126.

When evaluating musculoskeletal disabilities rated on the 
basis of limitation of motion, VA must, in applying the 
schedular criteria, consider granting a higher rating in 
cases in which functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination is demonstrated. See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). 
See also Johnson v. Brown, 9 Vet. App. 7 (1996).

Schedular rating criteria

For the period from April 27, 2000 to January 25, 2002, the 
veteran's service-connected stenosing tenosynovitis of the 
left long (third) finger, was rated by analogy to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5225 (2001) (middle finger, 
ankylosis).  Under that code, a maximum 10 percent evaluation 
will be assigned where there is evidence of favorable or 
unfavorable ankylosis of the major or minor middle finger.  
Note:  extremely unfavorable ankylosis will be rated as 
amputation under Diagnostic Codes 5152 through 5256.  Id. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5154 (2001), a 20 
percent evaluation may be assigned for amputation of the long 
finger of the major or minor extremity with metacarpal 
resection (more than one-half the bone lost).  For amputation 
without metacarpal resection, at proximal interphalangeal 
joint or proximal thereto, a 10 percent evaluation may be 
assigned.  Id.

In classifying the severity of ankylosis and limitation of 
motion of single digits, ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints with 
either joint in extension or in extreme flexion, will be 
rated as amputation.

On August 26, 2002, VA published a final rule revising the 
criteria for evaluating ankylosis and limitation of motion of 
digits of the hands.  67 Fed. Reg. 48784-48787 (2002) 
(codified at 38 C.F.R. § 4.71a). 

Under the new rating criteria, ankylosis or limitation of 
motion of the major or minor long finger warrants a maximum 
10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5225, 
5229 (2006)

Unfavorable ankylosis of the long and index finger of the 
minor hand warrants a maximum 20 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5219 (2006).

The new criteria provide that in rating index and long finger 
disabilities, if both the metacarpal and proximal 
interphalangeal joints of a digit are ankylosed and either is 
in extension or full flexion or there is rotation or 
angulation of bone the digit is evaluated on the basis of 
amputation without metacarpal resection at the proximal 
interphalangeal joint or proximal thereto.  38 C.F.R. 
§ 4.71a, Note 3, following Diagnostic Code 5215.

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86).

Under the new criteria amputation of the long and index 
finger of the minor hand at the proximal interphalangeal 
joints is evaluated as 30 percent disabling.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5146 (2006).

Amputation of the major or minor long finger without 
metacarpal resection at the interphalangeal joint warrants a 
10 percent evaluation.  A 20 percent evaluation is provided 
if there is resection of the metacarpal.  38 C.F.R. § 4.71a, 
Diagnostic Code 5154 (2006).

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. 
§ 5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law.  VAOPGCPREC 3-
2000 (2000); 65 Fed. Reg.  33422(2000)

III.  Factual Background

Service medical records for the period of active duty service 
are negative for complaints of a left hand injury.

A Supervisor's Report of Injury, dated in April 2000, shows 
that the veteran sustained an injury to his left hand after a 
forklift struck the palm.  He suffered broken skin and 
swelling.

An April 21, 2000 medical record shows that the veteran was 
treated for complaints of swelling to the left hand, after a 
bar struck the anterior palm (through heavy leather gloves) 
at Camp Lejeune.  The veteran did not file an accident 
report.  Upon physical evaluation of the left hand, it 
appeared slightly swollen and the skin at the site of injury 
was broken.  The left hand was bruised and tender to 
palpation.  The examiner noted that the left had range of 
motion and good strength.  The examiner entered an assessment 
of post-traumatic injury to the left hand.

In an April 2001 statement, G. J. F., M.D., stated that the 
veteran had sustained an injury to the left non-dominant hand 
while using a pry bar during active military duty on April 
18, 2000.  Dr. F. noted that the veteran's injury resulted 
from the impact of a forklift into the volar aspect of the 
left hand, which resulted in swelling and pain.  Dr. F. 
indicated that following the in-service forklift accident, 
the veteran complained of consistent pain, and discomfort in 
the palmar area between the index and long fingers volarly, 
along with snapping, popping and pain about the long finger, 
which was found to have been consistent with stenosing 
tenosynovitis or trigger finger.  

When seen by Dr. F. in August 2001, the veteran's main 
problem was noted to have been carpal tunnel syndrome of the 
left hand, which was verified by an electromyogram (EMG) in 
1988.  The veteran sated that he experienced difficulty 
grasping when he drove or operated power equipment at work.  
He also experienced numbness and tingling in his fingers, as 
well as pain in the lower aspect of the wrist.
Dr. F. reported that the veteran had a trigger finger of the 
long finger, ipsilateral left wrist.  Dr. F. suggested that 
the veteran consider carpal tunnel and long finger trigger 
finger release of the left wrist.

When seen in a VA outpatient clinic in mid-January 2002, the 
veteran gave a history of an in-service forklift injury to 
his left long finger, which is consistent with that 
previously recorded herein.  The veteran stated that two 
months previously, his hand began to tingle and that his 
second finger was also affected.  He related that "his 
finger" clicked when he bent it.  

In an addendum to the aforementioned VA treatment record, the 
examiner reported a more detailed account of the veteran's 
injury.  In this regard, the examiner reported that the 
entire dorsum of the veteran's [left] hand was swollen, along 
with decreased flexion of the left 3rd finger and triggering.  
The examiner noted that the veteran had been provided a 
diagnosis of stenosing tenosynovitis.  The veteran complained 
of a decreased ability to flex the second and third finger.  
He stated that he experienced loss of strength of the hand 
when he gripped, attempted to lift, or pull or twist a top 
that required twisting.  The veteran also related that he had 
numbness, along with tingling of the second and third fingers 
and palmar area at the base of the fingers, which were 
progressive and frequent.

Upon examination of the left hand by VA in January 2002, 
radial pulses were +2, bilaterally.  The veteran lacked full 
flexion to bring tips of the second and third fingers into 
the palm.  He had decreased grip strength with apposition of 
index finger to thumb.  There was mild tenderness over the 
volar aspect of the proximal phalanges of the second to third 
finger; he was tender at the base of "these fingers."  
Tinel's and Phealan's signs were negative.  The examiner 
entered an impression of injury to left hand with 
tenosynovitis by history.  Pain, paresthesias and decreased 
range of motion of the fingers were also noted.   

The veteran underwent physical therapy in February and March 
2002.

On VA examination in May 2002, the veteran complained of 
stiffness, tightness, and locking of the second and third 
fingers on the left, and that the hand did not work well in 
terms of grasping, pushing, pulling, lifting, and turning 
knobs.  On examination there was tenderness to pressure.  He 
had active flexion and could bring the middle finger to 
within 5 or 6 mm. of touching the palm.  The index finger 
could reach to within 9 to 11 mm. of the palm.  On more 
detailed range of motion testing at an occupational therapy 
clinic, the veteran retained motion in all joints of the 
second and third fingers on the left.

On VA examinations in February 2004, and September 2006, the 
veteran was again noted to retain motion in all joints of the 
left index and middle or long fingers.  In September 2006, 
the veteran complained of locking and said that the 
disability had been getting worse.  On examination there was 
no ankylosis.  The second finger came within 10 mm. of the 
transverse fold of the palm and the third finger came within 
8 mm. of that fold.  The disability was noted to be 
manifested by weak movement, excess fatigability, and 
incoordination.  The diagnosis was chronic left second finger 
trigger finger with chronic tendonitis of the left hand 
resulting from the accident in April 2000.

IV.  Analysis

Throughout the period since the effective dates of service 
connection the veteran has been in the maximum ratings 
provided for unfavorable ankylosis, whether under the old or 
new rating criteria.  These evaluations have been provided 
under rating criteria that recognize severe limitation of 
finger motion as being equivalent to unfavorable ankylosis 
for purposes of evaluating finger disabilities.

Higher ratings would require amputation.  There has been no 
contention, or evidence of amputation of any part of the left 
second or third fingers.

Under the old and new criteria actual ankylosis at 
unfavorable angles could equate to amputation that could 
provide a basis for higher evaluations.  The veteran has 
retained significant motion on all examinations since the 
effective date of service connection.  There is, accordingly, 
no evidence of actual ankylosis.  Diagnostic Code 5146.

The veteran has not experienced metacarpal resection (more 
than one-half the bone lost).  Accordingly, a higher rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5154 is not 
warranted.

The Board must also address the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2001). See DeLuca, supra. However, if a 
claimant is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to consider whether 38 C.F.R. §§ 
4.40, 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

In the instant case, the veteran's finger disabilities are 
rated on the basis of ankylosis.  Accordingly, the provisions 
of 38 C.F.R. §§ 4.40, 4.45 are not for consideration.

Under the provisions of 38 C.F.R. § 3.321(b), in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  In this case marked 
interference with employment has not been shown and the 
veteran's disability has not required any periods of recent 
hospitalization.

The veteran's finger disability has not required any periods 
of hospitalization.  The only evidence regarding the impact 
of the disability on work was provided by Dr. F. in August 
2001, who noted that the veteran had stated that he had had 
problems grasping when he drove or operated power equimpment 
at work.  The schedular evaluation is intended to compensate 
the veteran for average impairment in an industrial setting.  
There is no evidence that he has loss time from work or 
experienced other unusual economic impact from the finger 
disabilities.  The evidence, thus, does not show marked 
interference with employment or other exceptional factors 
warranting referral for extraschedular consideration.

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  As just discussed, there has been 
no period since the effective date of service connection when 
the veteran's disability warranted higher ratings than have 
been assigned.

As the preponderance of the evidence is against higher 
initial ratings for any period since the effective date of 
service connection, the preponderance of the evidence is 
against the claim, and it is denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); 38 C.F.R. §§ 4.7, 
4.21 (2006).


ORDER

Entitlement to a higher initial evaluation for stenosing 
tenosynovitis of the left long (third) finger, evaluated as 
10 percent for the period from April 27, 2000 to January 25, 
2002; and together with tenosynovitis of the left index 
(second) finger as 20 percent disabling since January 25, 
2002, is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


